Citation Nr: 0819417	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that denied the claim on appeal.

In a rating decision of September 2003, the RO reopened the 
veteran's claim for service connection for chronic residuals 
of a low back injury and denied the claim on the merits.  The 
veteran did not appeal that decision, which has now become 
final.  The July 2004 decision denied the claim on the basis 
that no new and material evidence had been received.  In the 
December 2004 statement of the case, the RO indicated that 
determined that new and material evidence has been submitted 
and considered the claim on a de novo basis.  Despite the 
determination reached by the RO, the Board must first find 
new and material evidence was submitted in order to establish 
its jurisdiction to review the merits of a previously-denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The September 2003 RO rating decision which determined 
that service connection was not warranted for chronic 
residuals of a low back injury was not appealed and is final.

2.  Some of the evidence added to the record since the 
September 2003 decision was not previously submitted to 
agency decision makers, is not cumulative or redundant and, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to for service 
connection for chronic residuals of a low back injury.

3.  Chronic residuals of a low back injury did not manifest 
in service or for many years thereafter. 


CONCLUSION OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for chronic residuals of a low 
back injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  Chronic residuals of a low back injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In addition, the Court issued a decision in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), in which the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in two March 2004 letters, the RO provided 
notice to the veteran regarding what information and evidence 
would constitute new and material evidence, what information 
and evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claims.  March and November 2006 letters 
advised the veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, a 
transcript from a hearing before the RO, a transcript from a 
hearing before the Board, a VA examination report, and 
private medical records.  

The Board acknowledges the veteran's statements indicating he 
was treated by a private physician following service in 
Oxnard, California in 1978 and 1979, and that the private 
physician related his back problems to service.  Although the 
veteran attempted to locate these records, they were 
unavailable.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, providing statements, 
testimony, and information on medical providers.  He was 
provided a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

I.  New and Material Evidence

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for chronic residuals of a back injury was 
denied in September 2003.  The veteran did not appeal this 
decision.  Thus, the September 2003 decision is final.  
38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the September 2003 RO 
decision included the veteran's statements, service treatment 
records and private medical records.  Service treatment 
records reflect the veteran was treated for spontaneous back 
pain in February 1975, and back pain in May 1977.  No back 
pain or history of a back injury was reported upon separation 
from active duty in June 1977.  Private medical records from 
April 1988 to August 2003 reflect treatment for a current 
back disability.  An orthopedic consult in 1989 reported that 
the veteran had a herniated disc in his L4-5 spine.  The 
veteran was treated by a chiropractor in February and March 
1990 for lumbar intervertebral disc syndrome.  Private 
medical records from October 1990 reflect the veteran was 
injured his back in March 1989 pursuant to working as a 
firefighter.  Private medical records from December 1996 
reflect the veteran was treated for back injures pursuant to 
a motor vehicle accident in November 1996.  The RO denied the 
veteran's claim for service connection for chronic residuals 
of a back injury in September 2003 on the basis that his 
condition neither occurred in nor was aggravated by military 
service.  

The additional evidence includes private medical records, a 
VA examination and the veteran's testimony in a hearing at 
the RO and in a hearing before the Board.  Private medical 
records from April 2004 to June 2007 reflect the veteran has 
a current low back disability.  An August 2004 private 
medical record notes that the veteran was not treated by Dr. 
Sanchez for a motor vehicle accident.  In March 2005, the 
veteran's private physician opined that the veteran's current 
back disability was a progression of the problem that 
developed from the veteran's service injury in 1975.  A VA 
examination was conducted in June 2006, and upon reviewing 
the claims file a second time, the VA examiner opined in July 
and August 2007 that the veteran's current lumbar sprain was 
less likely as not caused by or related to treatment in 
service for back pain.  The veteran testified both in a 
hearing at the RO and in a hearing before the Board that he 
was injured from a fall in service and treated for back pain, 
that he sought treatment following service in 1977, 1978 or 
1979 in Oxnard, California and that he is currently seeking 
treatment.  The veteran further testified at his Board 
hearing that he has had a continuity of symptoms of his back 
injury since service with no intervening injury and that a 
private physician in 1978 or 1979 linked his back problems to 
his in-service injury.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly submitted evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the relationship 
of the veteran's chronic residuals of a back injury to 
service and thus, relates to an unestablished fact necessary 
to substantiate the veteran's claim.  The evidence is not 
considered cumulative or redundant of the evidence of record 
at the time of the final September 2003 RO rating decision, 
and furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for chronic 
residuals of a low back injury.  Therefore, the veteran's 
claim of entitlement to service connection for chronic 
residuals of a low back injury is reopened.  See 38 C.F.R. 
§ 3.156(a).

II.  Service Connection 

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The matter must now be addressed on a de novo 
basis.  Because the RO has already considered the issue of 
entitlement to service connection on a de novo basis, in the 
December 2004 Statement of the Case, and because the 
appellant has had opportunity to address the merits of this 
claim, the Board may proceed with a final adjudication of the 
merits of the claim because there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that his current back disability is 
related to an injury in service in which he fell on a hanger 
deck while stationed aboard the U.S.S. Ranger in 1975. As 
noted above, service treatment records reflect the veteran 
was treated for spontaneous back pain in February 1975, and 
back pain in May 1977.  No back pain or history of a back 
injury was reported upon separation from active duty in June 
1977.  No recurrent back pain was reported in the veteran's 
June 1978 statement of medical history.

As noted above, the veteran testified in a March 2005 hearing 
at the RO that he was injured from a fall and treated for 
back pain while in service in 1975, he sought treatment 
following service in 1977 in Oxnard, California, he currently 
has back pain, burning and tingling sensations and numbness 
in his legs and he is currently seeking treatment with a 
private physician.  The veteran testified in an April 2008 
Board hearing that he has had a continuity of symptoms of his 
back injury since service with no intervening injuries.  He 
also stated that he was treated following service in 1978 or 
1979 in Oxnard, California, however, he was unable to obtain 
those records.  In addition, the veteran testified that his 
private physician at the time he was treated in 1978 or 1979, 
linked his back disability to his injury in service.  The 
veteran also stated that he is currently seeking treatment 
annually with a private physician.

Private medical records from April 1988 to June 2007 reflect 
the veteran has been treated for a current low back 
disability as early as October 1989, when the veteran was 
treated for a herniated disc in his L4-5 spine.  The veteran 
was also treated by a chiropractor in February and March 1990 
for lumbar intervertebral disc syndrome.  Most recently, in 
June 2007, the veteran's private physician, after reviewing 
x-rays, noted the veteran had lateral recess stenosis with 
degenerative changes at the L3-L4 and L4-L5 level.  An April 
2004 private MRI report noted a history of back pain for many 
years with right radiculopathy.  The MRI report also listed 
bilateral lateral recess stenosis at L3-L4 and L4-L5 and 
negative for disc protrusion under the impression.  

Private medical records also reflect that the veteran was 
treated for back injuries which occurred years after 
separation from service.  Private medical records from 
October 1990 reflect the veteran injured his back in March 
1989 pursuant to working as a firefighter.  Private medical 
records from December 1996 demonstrate that the veteran was 
treated several times for cervical strain and lumbar strain 
pursuant to a motor vehicle accident in November 1996.  An 
August 2004 private medical record notes that the veteran was 
not treated by Dr. Sanchez for a motor vehicle accident.  

Private medical records from March 2005 reflect that a 
private physician opined that the veteran's current back 
condition was a progression of the problem that developed in 
1975 and the physician felt that they were related.  

In a June 2006 VA examination, the veteran was diagnosed with 
limited range of motion of the lumbar area secondary to pain 
and lumbar spine strain.  The examiner at this time was 
unable to form an opinion regarding the etiology of the 
veteran's back condition because he could not locate in 
service medical records the injury, to which the veteran 
claimed his current condition was related.  In an August 2007 
addendum, the VA examiner again reviewed the claims file, 
considering the incident of treatment in February 1975, and 
concluded that the veteran's current lumbar sprain was less 
likely as not caused by or related to treatment in service 
received for back pain.  He explained that although he 
reviewed the entry on February 1975, there were no notes 
found in the service records indicating a back injury.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this case, the findings of the private physician in the 
March 2005 medical report were not predicated on a review of 
the claims folder and the physician did not provide a 
rationale to support his conclusions.  The Board, therefore, 
attaches greater weight to the opinion of the VA examiner 
from the August 2007 addendum to the June 2006 VA 
examination, which was predicated on a review of the claims 
file and an examination of the veteran.  In fact, the VA 
examiner specifically considered the conclusions of the 
private physician and the February 1975 injury noted in the 
service medical records, in making his conclusion.  
Therefore, in affording the VA examiner's opinion greater 
weight, the Board finds the veteran's current disability is 
not linked to a back injury in service.

After a review of the record, the Board concludes that 
entitlement to service connection for a chronic residuals of 
a low back injury is not warranted.  Although the veteran was 
treated for back pain in service, the pain did not manifest 
upon separation or for many years thereafter.  In fact, the 
earliest record of treatment for a back injury was in October 
1989, more than 10 years after service.  In addition, the 
record reflects that the veteran sustained at least two 
intervening injuries to the back following service, including 
a back injury while working as a firefighter in March 1989 
and a motor vehicle accident in November 1996.  Moreover, the 
record reflects no treatment for many years following service 
and the VA examiner concluded, after a review of the claims 
file, that the veteran's current back condition is less 
likely as not related to his injury in service.  Therefore 
the evidence does not support a claim for service connection 
for chronic residuals of a low back injury.  

The Board acknowledges the veteran's statements that his 
current condition is related to his back injury in service 
and that his symptoms have continued from service to the 
present time.  Although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

New and material evidence having been received, the claim for 
service connection for chronic residuals of a low back injury 
is reopened.

Service connection for chronic residuals of a low back injury 
is denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


